               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 CHARLES DUSTIN RICKETT,
                                                   CV-17-02-H-BMM-JTJ
              Plaintiff,
 v.
                                               ORDER ADOPTING MAGISTRATE
 LEROY KIRKGARD, DARCY                            JUDGE’S FINDINGS AND
 HUNT, MIKE BATISTA, BEN                           RECOMMENDATIONS
 BOULEY, and KRISTY COBBAN,

              Defendants.


      United States Magistrate Judge Johnston entered Findings and

Recommendations on November 27, 2018. (Doc. 25). The Court issued an Order

requiring Mr. Rickett to show cause as to why this matter should not be dismissed

for failure to prosecute. (Doc. 24). Judge Johnston determined Mr. Rickett failed

to respond and show cause. (Doc. 25).

      No party filed objections to Judge Johnston’s Findings and

Recommendations. The Court has reviewed the Findings and Recommendation for

clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d

1309, 1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings

and Recommendations and adopts them in full.




                                        1
                                      ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 25) are ADOPTED IN FULL.

      IT IS ORDERED that this matter is DISMISSED pursuant to Rule 41(b) of

the Federal Rules of Civil Procedure. The Clerk of the Court is directed to close

this matter, enter judgement pursuant to Rule 58 of the Federal Rules of Civil

Procedure, and terminate all pending motions.

      The Clerk of the Court is further directed to have the docket reflect that the

Court certifies pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate

Procedure that any appeal of this decision is not to be taken in good faith.

      DATED this 17th day of December, 2018.




                                          2
